t c memo united_states tax_court mark a bishop petitioner v commissioner of internal revenue respondent docket no filed date robert p lowell for petitioner monica d gingras for respondent memorandum findings_of_fact and opinion laro judge the instant petition involving petitioner’s federal_income_tax return seeks a redetermination of respondent’s determination of a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure we decide the following issues whether petitioner is entitled to a bad_debt deduction under sec_166 for we hold that he is not whether petitioner is liable for the addition_to_tax under sec_6651 we hold that he is and whether petitioner is liable for the accuracy-related_penalty imposed under sec_6662 we hold that he is findings_of_fact the parties filed with the court a stipulation of facts and related exhibits the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the facts accordingly petitioner resided in california when he filed the petition from until date petitioner was the president of impac mortgage holdings inc impac where he worked as a whole-loan trader who bought and sold pools of loans during the same period petitioner was also the president of novelle financial novelle --a company impac acquired in date and wholly owned at least until date--where petitioner unless otherwise indicated section references are to the internal_revenue_code code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure worked as a mortgage_lender between impac and novelle petitioner worked approximately hours a week from date through the rest of the year petitioner worked for quick loan funding quick loan as its president whose duties were mainly focused on the pooling of mortgages originated at quick loan and their sales to investment banks while at quick loan petitioner worked about hours a week around and impac was seeking local appraisers to provide appraisal services in connection with its purchases of mortgage loans landmark equities group landmark which was a real_estate appraisal firm that provided appraisal services to many local lenders from whom impac purchased its mortgage loans would occasionally provide such services to impac through this relationship petitioner became acquainted with james eaton who was landmark’s principal_shareholder and president in early petitioner met with mr eaton several times and learned that landmark had begun to develop a new product called the automated valuation model avm product which landmark intended to market to investment banks that purchased and securitized mortgage loans the avm product would enable its users to quickly and efficiently obtain accurate valuations by aggregating title petitioner terminated his services at novelle shortly before he left impac insurance information from numerous providers that could be translated into real_estate values on the basis of these meetings petitioner understood that landmark would have to raise close to dollar_figure million to fund the development and marketing of the product in petitioner’s view shared with landmark this capital requirement could be met only by either equity syndication or a public offering landmark’s need to raise the necessary capital through a possible public offering sparked petitioner’s interest in getting involved as he thought he could capitalize on his prior success in staging an initial_public_offering ipo by advising landmark on a similar offering in exchange for a substantial fee in while working at impac and novelle petitioner had successfully advised gvc holdings on its ipo on the alternative investment market aim of the london stock exchange lse through that transaction petitioner had acquired a few contacts including investment bankers and attorneys in london who petitioner thought might help landmark stage a similar offering on the aim market it appears the ipo was petitioner’s only experience in the area with respect to landmark petitioner believed he was uniquely positioned to prepare landmark for a successful ipo ostensibly because he understood landmark’s business model and the inner workings of the lse and the aim market he thought the aim was a good fit for landmark because it was a small cap market that had simpler disclosure requirements and shorter time-to-ipo in exchange for the provision of his services petitioner expected to earn a large fee that could range from three to five points on the capital raised in the ipo to lay the groundwork for a possible ipo petitioner and landmark worked together and purportedly developed a business plan marketing materials and a pro forma for an dollar_figure million public offering petitioner then contacted collins-stewart in london who would represent landmark on the investment banking side and hunton williams also in london who would be landmark’s legal representation after some conference calls and exchanges of documents petitioner traveled to london with mr eaton brian eaton and landmark’s chief financial officer cfo george shamchula purportedly to meet with the london-based investment bankers and attorneys but before landmark could raise any capital through an ipo it had immediate cash needs that had to be met in order to pay its current operational costs such as payroll and accounts_payable landmark tried to borrow dollar_figure from pacific mercantile bank pmb but pmb declined to extend such a loan petitioner did not endeavor to submit any of these documents into evidence the only documentary_evidence relating to these meetings is a one-page meeting schedule petitioner prepared because it thought landmark and mr eaton were already overleveraged undeterred and determined to earn his fee one day from putting together a successful ipo deal petitioner advanced dollar_figure to landmark to help it meet its immediate cashflow requirements so that the business could stay afloat and continue to grow while the company was preparing for an ipo on the lse while petitioner believed that the loan was crucial to landmark’s growth and a successful ipo petitioner testified that he would probably have made the loan even without the prospect of the ipo because on the basis of landmark’s financial health at the time the loan itself appeared to be secure notably petitioner did not require as a condition to the extension of the loan that landmark pay petitioner a percentage- point fee based on any capital raised through a subsequent ipo to finance the loan to landmark petitioner decided to borrow from pmb and on date he entered into a promissory note with pmb pmb note in the amount of dollar_figure under the pmb note petitioner was required to make a balloon payment plus all accrued but unpaid interest upon maturity on date in addition petitioner was required to make regular_interest payments of all accrued interest due as of each payment_date beginning date petitioner transferred the dollar_figure in proceeds of the pmb loan to landmark in exchange for an unsecured promissory note that landmark executed landmark note on the same date he signed his promissory note to pmb the landmark note contained an acceleration clause by which in the event of default which encompassed nonpayment of principal or interest petitioner could by written notice declare all unpaid balance of the note and accrued interest immediately due and payable the terms of the landmark note--ie the calculation of interest and the terms of monthly payment--tracked the terms provided in the pmb note further the landmark note was set to mature on the same date as the pmb note upon which the landmark note would become due and payable in full in other words other than the prospect of earning a large fee for petitioner testified that the note contained an acceleration clause but on brief petitioner along with respondent contend that the note did not give petitioner the right to accelerate repayment of the principal balance of the note upon default but this contention is not supported by the terms of the landmark note the fifth paragraph of the note states if any of the following events each an event of default shall occur then the holder of this note may at any time by written notice declare the entire unpaid principal of and the interest accrued on this note due and payable the entire fifth paragraph is one conditional sentence in which the conditional clause or the if clause lists a number of alternative grounds for default and the main clause that starts with then describes the particular result ie acceleration of the payment of principal that would happen if any one of the alternative conditions were met because default in the payment of any part of the principal or interest on this note is one of the alternative conditions petitioner had the right to exercise the acceleration clause when landmark failed to make its interest payments staging an ipo for landmark petitioner would not make any money on the loan to landmark under the loan’s terms in addition to making the short-term loan to landmark petitioner also worked between and hours per week for landmark for three months from march through date to help the company prepare for an ipo in connection with his employment at landmark petitioner earned wage income from landmark of dollar_figure that was reported on form_w-2 wage and tax statement petitioner undertook a similar financing_arrangement with daniel sadek who was the principal_shareholder of quick loan in petitioner lent dollar_figure million to mr sadek financed by advances petitioner drew on a home equity line of credit with virtualbank in exchange petitioner received a secured promissory note from mr sadek dated date sadek note according to its terms the interest and monthly payment calculations under the sadek note reflected the terms of the virtualbank home equity line of credit agreement virtualbank heloc agreement that petitioner entered into with virtualbank on date similar to the financing_arrangement with landmark petitioner would not make any profit on the sadek note because the sadek note and the virtualbank heloc agreement had the same terms petitioner claimed that the main reason he extended the loan to mr sadek was to help with quick loan’s short-term financial needs so that he could capture a large fee for staging a potential ipo for quick loan in the future the parties stipulated that petitioner received form_w-2 wage income for from the following sources continued soon after the execution of the landmark note the real_estate market showed signs of trouble and landmark’s financial condition began to deteriorate after landmark failed to make its first payment under the note due_date petitioner made several written demands for payment including letters dated july september and date requesting payment to which landmark did not make any specific responses in addition to the written demands petitioner purportedly made other oral demands for repayment as well as personal visits to landmark’s office from these personal visits that took place every month throughout according to petitioner he was able to gain access to landmark’s books_and_records providing him an insider’s look at landmark’s financial health because the note would not become due until date petitioner was interested only in continued employer landmark impac novelle quick loan wages dollar_figure dollar_figure dollar_figure dollar_figure petitioner did not offer into evidence any of the landmark books_and_records that he claimed to have reviewed getting landmark to meet its obligation to make interest-only payments indeed petitioner conceded during trial that the three separate letters that he wrote to landmark were demands for interest payments and not principal and on the basis of his review of landmark’s books petitioner believed landmark would be able to meet its interest payment obligation and expected payments to be forthcoming landmark never made a payment under its note despite landmark’s being in default on the note for nonpayment petitioner did not exercise the acceleration clause and demand immediate payment of the loan’s principal plus accrued and unpaid interest while petitioner continued to think landmark was in a position to make interest payments on the basis of his review of the company’s books he understood that landmark would not be able to pay the entire principal sum of the landmark note if he invoked the acceleration clause by continuing to work with landmark petitioner hoped to keep landmark on its feet so that it could make interest payments especially if landmark would undergo significant cuts in staff and expenses in any event while petitioner’s testimony shows landmark was experiencing serious financial difficulties nothing in the record shows one could conclude in that landmark would never be able to repay any portion of the principal moreover petitioner could not conclude whether landmark was insolvent by the end of and it appears to us that landmark continued to be a going concern into petitioner did not provide any testimony from a disinterested party or any documentary_evidence other than the three written payment demands to corroborate his worthlessness claim john epperson a certified_public_accountant for over years and petitioner’s accountant for over years prepared petitioner’s return petitioner filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return which extended the time to file the return to date despite the extension the return was not filed until date it was filed late ostensibly because petitioner’s extensive business travel abroad combined with mr epperson’s living in another state rendered it difficult for petitioner to meet with mr epperson timely to discuss and prepare the filing of the return when petitioner was eventually able to meet with mr epperson he provided mr epperson the landmark note as well as the pmb note for review petitioner also told mr epperson about his efforts to collect on the landmark note but did not otherwise give mr epperson any of the financial documents from landmark that formed the basis of petitioner’s determination that the landmark note was not collectible mr epperson never personally reviewed the financial documents in question on the basis of the landmark note and the pmb note and after having reviewed certain professional publications and legal research materials including unspecified irs publications and court cases mr epperson determined petitioner would be entitled to claim a bad_debt deduction for correspondingly the schedule c profit or loss from business attached to petitioner’s return claimed an outside services deduction of dollar_figure according to mr epperson the deduction for outside services was a clerical mistake and he intended to identify the deduction as a bad_debt expense opinion the primary issue of this case is whether petitioner is entitled to a business_bad_debt deduction for under sec_166 to be able to claim the deduction for petitioner must show the landmark note was a bona_fide debt that became wholly worthless in see kean v commissioner t c mr epperson explained at trial to the best of his recollection that the dollar_figure in addition to the loan principal was a transaction fee paid to pmb petitioner has not produced any evidence to substantiate this claim petitioner has not argued that the note became partially worthless and the evidence does not show any portion of the landmark note was charged off in continued and the debt was not a nonbusiness_debt under sec_166 while we find the landmark note to be a bona_fide debt we conclude petitioner has failed to meet his burden to show the note became worthless in because petitioner cannot show the worthlessness of the landmark note we need not decide whether it was a nonbusiness_debt as defined in sec_166 i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 similarly a taxpayer bears the burden to show he is entitled to claim any deductions allowed under the code and to substantiate the amount of any claimed deductions 503_us_79 sec_1_6001-1 income_tax regs but with respect to liability for additions to tax under sec_6651 and any accuracy-related_penalty under sec_6662 the commissioner bears the burden of production under sec_7491 continued see sec_166 sec_1_166-3 income_tax regs petitioner does not contend nor does the record suggest that the burden_of_proof should be shifted to respondent under sec_7491 ii sec_166 bad_debt deductions a bona_fide debt a sec_166 bad_debt can arise only if the purported debt is a bona_fide debt conversely an advance that is a capital_contribution or a gift is not a debt for purposes of sec_166 kean v commissioner t c pincite sec_1_166-1 income_tax regs a bona_fide debt can arise only from a debtor-creditor relationship based on a valid and enforceable obligation to pay a fixed or determinable sum of money kean v commissioner t c pincite sec_1 c income_tax regs we determine whether a purported debt is a bona_fide debt for tax purposes from the facts and circumstances of each case see 376_f2d_623 9th cir rev’g on other ground tcmemo_1965_314 74_tc_476 the court_of_appeals for the ninth circuit to which this case is appealable absent any stipulation by the parties see sec_7482 has identified factors with varying degrees of influence in a debt-equity analysis the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of the payments the right to enforce the payment of principal and interest participation and management a status equal to or inferior to that of regular corporate creditors the intent of the parties ‘thin’ or adequate capitalization identity of interest between creditor and stock holder payment of interest only out of ‘dividend’ money the ability of the corporation to obtain loans from outside lending institutions 424_f2d_1330 9th cir quoting o h kruse grain milling v commissi279_f2d_123 9th cir the court_of_appeals has also cautioned not to place a disproportionate emphasis on any single factor id here landmark’s indebtedness was evidenced by its promissory note to petitioner showing the parties’ intent to structure the advance as a genuine debt the note obligated landmark to pay monthly interest and to make a balloon payment of the principal and any unpaid but accrued interest upon maturity which was set at one year after the execution of the note the note provided an acceleration clause by which petitioner could declare the entire balance of the note due in the event of default it also appears to place petitioner on equal footing with other unsecured creditors since there is no evidence of subordination further petitioner was not an investor in landmark and did not otherwise participate in its growth or management the landmark note did not make the interest-only payments contingent on corporate earnings quite the opposite landmark’s obligation to repay the debt principal and interest was fixed and determinable under the valid and enforceable promissory note see sec_1_166-1 income_tax regs respondent maintains that the dollar_figure advance was not a bona_fide debt because the note was unsecured landmark was unable to borrow from pmb because it thought landmark was already overleveraged and petitioner did not demand payment in full when landmark defaulted and made only minimal effort to demand interest payments while the existence of collateral would tend to support genuine indebtedness its absence alone is not determinative similarly the fact that landmark could not obtain a similar loan from a commercial bank because the company was already overextended is not controlling see lundgren v commissioner f 2d pincite 314_f2d_620 9th cir aff’g in part rev’g in part tcmemo_1961_230 while extending a dollar_figure loan to landmark without collateral at a time when a commercial bank would not provide the same loan might sound like a risky proposition it is not our province to inquire into the wisdom of the loan so long as petitioner could show genuine indebtedness brenhouse v commis37_tc_326 it is true that petitioner did not exercise the acceleration clause under the note as it was his right to do but he did repeatedly make written and oral demands for interest payments his reluctance to push landmark too hard for payments can be explained by his credible testimony that he wanted to work with his debtor until it could improve its financial condition and recover from the real_estate market crisis existing at the time so that it might resume making payments ultimately petitioner had no financial interest in landmark and was not its shareholder before or after he provided the dollar_figure loan there was also an absence of any personal relationship between petitioner and landmark or mr eaton that would suggest the advance was a gift because landmark’s repayment obligation under the note was absolute there is nothing in evidence that could explain the advance as something other than genuine indebtedness see id pincite accordingly we find the landmark note to be a bona_fide debt b worthlessness in our determination of whether a debt is wholly or partially worthless is based on all facts and circumstances including the financial condition of the debtor sec_1_166-2 income_tax regs legal action is not required to show worthlessness if surrounding circumstances indicate that a debt is worthless and uncollectible and that any legal action in all likelihood would be futile because the debtor would not be able to satisfy a favorable judgment sec_1_166-2 income_tax regs petitioner bears the burden to show the landmark note became worthless in the year for which petitioner claimed the bad_debt deduction under sec_166 see rule a 77_tc_582 there is no standard test or formula for determining worthlessness and the determination depends on the particular facts and circumstances of the case 280_us_445 crown v commissioner t c pincite the fact that the debt has not matured or that no payment under the debt is due when a taxpayer claims a bad_debt deduction does not of itself prevent its allowance under sec_166 sec_1_166-1 income_tax regs but a taxpayer usually must show identifiable events to prove worthlessness in the year claimed am offshore inc v commissioner 97_tc_579 some objective factors include a decline in the debtor’s business a decline in the value of the debtor’s assets if any the overall business climate the debtor’s serious financial reverses the debtor’s earning capacity events of default insolvency of the debtor the debtor’s refusal to pay actions the creditor took to pursue collection subsequent dealings between the creditor and the debtor id pincite no single factor listed above is conclusive id pincite moreover the mere fact that a business is on the decline that it has failed to turn a profit or that its debt obligation may be difficult to collect does not necessarily justify treating the debt obligation as worthless 106_tc_312 aff’d without published opinion 121_f3d_723 11th cir this is especially true where the debtor continues to be a going concern with the potential to earn a future profit see 535_f3d_1221 10th cir citing 620_f2d_1176 6th cir aff’g 68_tc_213 aff’g tcmemo_2006_174 abc beverage corp v commissioner tcmemo_2006_195 92_tcm_268 while petitioner’s testimony suggests that the landmark note might have become worthless in it is insufficient to carry his burden to show worthlessness without testimony from a disinterested party or some documentary_evidence to corroborate the claim petitioner’s testimony as to the overall business climate in the real_estate market at the time intimates that landmark indeed experienced decline in its business but we do not know by how much landmark’s failure to make interest payments may reflect its inability to repay some portion of its debt to petitioner but that failure alone is not conclusive petitioner claimed he examined landmark’s financial records every month before he concluded the landmark note was worthless but none of the books petitioner purportedly examined is in the record for us to make an independent determination of landmark’s net_worth and ability to pay in there is no evidence showing landmark’s cashflow and earnings we do not have landmark’s balance_sheet to help us determine whether its aggregate liabilities exceeded the value of its assets because landmark remained a going concern into producing some evidence demonstrating its ability or inability to turn the business around and to generate enough income to pay the debt is crucial in sum t he unsupported opinion of the taxpayer alone that the debt is worthless will not usually be accepted as proof of worthlessness 53_tc_491 aff’d 467_f2d_47 9th cir even if we credit petitioner’s testimony on its face which we do not it does not support a finding of worthlessness in while a determination of worthlessness does not hinge on whether any portion of the debt has become due landmark’s nonpayment of principal could be explained by the fact that the landmark note’s principal was not due until date indeed petitioner never exercised the note’s acceleration clause by sending the required written demand on the contrary petitioner stated during trial that the written demands that he did send to landmark were only demands for interest payments thus there is nothing in the record that could even suggest that petitioner actually made an attempt in to collect on the note’s principaldollar_figure even petitioner’s testimony itself allows a strong inference that landmark would be able to repay its debt under the note at some point in the future petitioner claimed that he reviewed landmark’s financial records on the basis of his understanding of landmark’s financial condition he could not determine whether landmark was insolvent but still believed that landmark could make interest payments just not payments on the principal he also believed landmark’s financial health could improve if it was willing to go through significant cuts in staff and expenses petitioner did not want to push landmark into a corner by accelerating the note because if landmark were required to repay the whole debt as petitioner’s testimony suggests it might not be able to pay it at that moment but petitioner’s testimony says very little about whether landmark would be able to pay the principal in the foreseeable future especially when petitioner was willing to provide landmark some flexibility in meeting its payment the three demand letters referenced landmark’s dollar_figure note or the dollar_figurek note but these are only references made to identify the note and we do not understand them to be demands for payment of the entire principal balance obligation indeed it appears from petitioner’s testimony that there was a glimpse of hope that landmark could get back on its feet and meet its debt obligation to him while petitioner need not be an incorrigible optimist see 274_us_398 he needs to persuade us that there was an objective and substantial reason for abandoning any hope of repayment in the future see 14_tc_1282 because petitioner never exercised the acceleration clause and demanded payment of the principal petitioner has failed to persuade us that there could not be a reasonable expectation of repayment and landmark could not have recovered from its financial woes to satisfy the note by the date of maturity thus petitioner’s testimony at most can only suggest that landmark’s finances in would have prevented it from satisfying the debt in full in that year if petitioner had required it but he never did that is insufficient to support a finding of worthlessness because we find petitioner has failed to meet his evidentiary burden to show the landmark note became worthless in we conclude he is not entitled to the bad_debt deduction under sec_166 for correspondingly our conclusion renders it unnecessary to determine whether the debt was a business debt or a nonbusiness_debt under sec_166 iii addition_to_tax and penalty a addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return unless the taxpayer can show that the failure was due to reasonable_cause and not willful neglect it is undisputed that petitioner did not timely file his tax_return on brief petitioner did not make any arguments to establish that he may avail himself of the affirmative defense thus we deem the defense waived see 124_tc_223 aff’d 652_f3d_1042 9th cir see also 116_tc_438 b penalty under sec_6662 respondent determined that petitioner is liable for an accuracy-related_penalty for because petitioner substantially understated his income_tax or alternatively because he was negligent or disregarded rules or regulations see sec_6662 and b and there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of at trial mr epperson explained the return was filed late because petitioner’s extensive travel abroad made it difficult for them to meet to prepare the return timely even if we were to conclude that petitioner did not abandon the reasonable_cause defense we would still find mr epperson’s explanation inadequate to show reasonable_cause of the tax required to be shown on a return for a taxable_year or dollar_figure sec_6662 alternatively we will sustain respondent’s determination to impose an accuracy-related_penalty if we determine petitioner failed to make a reasonable attempt to comply with provisions of the internal revenue laws or disregarded rules or regulations by acting carelessly recklessly or with intentional disregard sec_6662 sec_1_6662-3 and income_tax regs only one accuracy-related_penalty may be imposed for a given portion of an underpayment even though that portion implicates more than one form of misconduct described in sec_6662 sec_1_6662-2 income_tax regs because respondent has carried his burden under sec_7491 to show that the inappropriately claimed bad_debt deduction resulted in a substantial_understatement of petitioner’s income_tax we need not decide whether petitioner would also be liable for the penalty by reason of negligence or reckless disregard of rules and regulations once respondent has proved his prima facie case for imposing the penalty under sec_6662 petitioner bears the burden of proving that the penalty is unwarranted by establishing an affirmative defense such as reasonable_cause or the correct_tax required to be shown on petitioner’s return was dollar_figure the understatement_of_tax due from petitioner for is dollar_figure ten percent of the correct_tax liability for is dollar_figure thus petitioner substantially understated his income_tax_liability substantial_authority see sec_6664 sec_6662 again petitioner did not make any arguments on brief to establish that his claim of the bad_debt deduction was based on reasonable_cause or substantial_authority thus we conclude that petitioner has abandoned the argument see zapara v commissioner t c pincite see also higbee v commissioner t c pincite in any event the record does not show the substantial_authority defense is available to petitioner who has not otherwise cited any authority not to mention substantial_authority to support his worthlessness claim reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the challenged item see 469_us_241 a taxpayer’s reliance on the advice of a professional such as a certified_public_accountant may constitute reasonable_cause and good_faith if the taxpayer could prove by a preponderance_of_the_evidence that the taxpayer reasonably believed the professional was a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the advising professional the taxpayer actually relied in good_faith on the professional’s advice see neonatology assocs p a v commissioner t c aff’d 299_f3d_221 3d cir see also sec_1 c income_tax regs it is apparent from the record that petitioner did not provide all the necessary and accurate information to mr epperson for him to determine whether the landmark note was worthless in mr epperson only reviewed the landmark note and the pmb note in addition to irs publications and some unnamed court cases petitioner did not provide mr epperson the landmark financial records that formed the basis of his worthlessness claim nor did petitioner take mr epperson with him to landmark’s office to review the company’s financial records thus even if petitioner had relied in good_faith on mr epperson’s advice mr epperson’s determination that the landmark note was worthless rings hollow and cannot form the predicate for the reasonable_cause defense we have considered all of petitioner’s arguments for a contrary holding and to the extent not discussed herein we conclude they are irrelevant moot or lacking in merit to reflect the foregoing decision will be entered for respondent
